Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims/Amendments
This Office Action Correspondence is in response to applicant’s amendments filed 15 July 2022.
Claims 1-7, 11-14, 17 are pending. Claims 14, 17 are withdrawn. Claims 1 is amended. Claims 8-10, 15-16, 18-19 are cancelled.
Drawings
Drawing objections are withdrawn in light of amendments to the Specification filed 15 July 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2020/0299835 A1 having an effectively filed date of 19 Mar 2019 hereinafter “Ogawa) in view of Iwasaki et al. (US 2015/0279627 A1 hereinafter “Iwasaki”) and Voronin et al. (US 2014/0028190 A1 hereinafter “Voronin”).
Regarding claim 1, Ogawa teaches a substrate processing apparatus (comprising deposition apparatus, Fig. 1-4, paragraph [0021]-[0023]) comprising:
 a process chamber (comprising flat processing vessel 1, Fig. 1, paragraph [0024]) in which a substrate (W, Fig. 1, 2) is processed (paragraph [0028]);
 a substrate mounting plate (comprising rotary table 13, Fig. 1 and 2) provided with a substrate non-placing surface (comprising surface of 13 which is not the recesses 14, Fig. 2) and a plurality of substrate placing surfaces (comprising recesses 14, Fig. 2, paragraph [0025]), the substrate mounting plate (comprising 13, Fig. 2) including a center region, a middle region and an edge region, wherein the middle region includes the plurality of substrate placing surfaces (comprising 14, Fig. 2) and the center region or the edge region includes the substrate non-placing surface, and none of the substrate placing surfaces are located in the center region; (see annotated Fig. 2 of Ogawa below. Examiner notes that the claim 1 does not explicitly define the boundaries of the center, middle, and edge regions.); 
a rotator (comprising actuator 16, Fig. 1) configured to rotate the substrate mounting plate (comprising 13, Fig. 1 and 2)(paragraph [0026]);
a plasma generator (comprising any one of plasma forming unit 3A, 3B, and 3C, Fig. 2, paragraph [0028]) configured to generate plasma (paragraph [0028],[0040]-[0042]), the plasma generator comprising: 
a dielectric plate (comprising dielectric plate 32, Fig. 1); 
a slot plate (comprising slot plate 36, Fig. 1, paragraph [0044]) disposed on the dielectric plate (comprising 32, Fig. 1) and provided with a plurality of radiation holes (comprising slot holes 36A, Fig. 1 and 2) disposed above the center region,  the middle region and the edge region of the substrate mounting plate (comprising 13, Fig. 1 and 2), wherein one or more of the radiation holes are disposed directly over the center region (see annotated Fig. 2 of Ogawa below)(Examiner notes that “above” is interpreted under broadest reasonable interpretation as “in a higher place” but not necessarily “directly over” or “corresponding to” specific regions of the substrate mounting plate). Since Ogawa teaches that the slot plate 36 having the radiation holes 36A is in a higher position/plane than the substrate mounting plate 13 as under from Fig. 1, the limitation “radiation holes disposed above the center region, the middle region and the edge region of the substrate mounting plate” is understood to be met); and 
a microwave supplier (comprising microwave generator 37, Fig. 1, paragraph [0044]); 
a process gas supplier (comprising DCS gas source 26, Fig. 3, paragraph [0036]; comprising ammonia gas source 44 and/or hydrogen gas source 45, Fig. 1, paragraph [0047]) configured to supply a process gas into the process chamber(comprising 1, Fig. 1) (paragraph [0057]-[0058]); 
a cleaning gas supplier (comprising fluorine- containing gas source 46 and/or oxygen gas source 47, Fig. 1, paragraph [0047]) configured to supply a cleaning gas into the process chamber (comprising 1, Fig. 1) (paragraph [0063]); and 
a heater (comprising 17, Fig. 1) placed below the substrate mounting plate (comprising 13, Fig. 1) (paragraph [0027]).
See Annotated Fig. 2 of Ogawa below. The dotted circles indicate the boundaries between the center, middle and edge regions of the substrate mounting table.

    PNG
    media_image1.png
    808
    1173
    media_image1.png
    Greyscale

Ogawa does not explicitly teach that the plasma generator is configured to generate plasma such that a plasma density over the substrate non-placing surface (i.e. edge region OR center region) is higher than a plasma density over the plurality of the substrate placing surfaces and, wherein an opening area per unit area of the plurality of the radiation holes is greater over the center region or the edge region of the substrate mounting plate than over the middle region of the substrate mounting plate such that the opening area per unit area of the plurality of the radiation holes is greater over the substrate non-placing surface than over the plurality of the substrate placing surfaces.
However, Iwasaki teaches a substrate processing apparatus (comprising film-forming apparatus 10, Fig. 1, paragraph [0046]) including a rotating substrate mounting plate (comprising placing table 14, Fig. 1, paragraph [0048]) and a plasma generator (comprising plasma generating section 22, Fig. 1-3, paragraph [0063]-[0064]) wherein there is a known problem of a circumferential speed at a position distant from the central axis (Z, Fig. 1) is higher than at a position close to the axis, therefore the exposure time to plasma may vary  (i.e. processing variation from center to edge or radial direction of the substrate mounting plate)(paragraph [0009]). Iwasaki teaches different radiation hole arrangements (comprising slot hole 42s, Fig. 2, 9, 13, 15, 18, 20).
Further, Voronin teaches controlling plasma density distribution by adjusting affective antenna slot area (i.e. open area per unit of the plurality of radiation holes) by moving a slotted gate plate 36 relative to antenna slots 18 (in a first arrangement 24 and a radialll7 spaced apart second arrangement 26 (Fig. 1-4)) (paragraph [0020]-[0021], [0023]-[0026]). In other words, Voronin teaches that the open area of the radiation hole/slot is a result-effective variable which affects the plasma density. Voronin additionally teaches other types of slot antennas and wave guides may be used, for exampling depending on the geometry of other components in the system, such as the substrate to be processed (paragraph [0018], [0022]). Further, Voronin teaches that the first arrangement 24 and the second arrangement 26 (Fig. 1-4) may be selectably occluded by using a plurality of slotted gate plates 36 (paragraph [0023], [0028]) and thus a radial plasma density distribution can be controlled (paragraph [0033]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plasma generator to control/adjust an opening area per unit area of the plurality of radiation holes (Ogawa: 36A, Fig. 1 and 2) over different radial regions of the slot plate (Ogawa: 36, Fig. 1) (i.e. adjusting/controlling opening area per unit area of the plurality of radiation holes in the center or edge region compared to that of the middle region)in view of teachings of Iwasaki and Voronin in the apparatus of Ogawa to enable optimizing/controlling plasma density distribution in a radial direction (Voronin: paragraph [0033]) considering that the exposure time of plasma over the substrate mounting plate varies in a direction from the center to edge of the substrate mounting plate (i.e. radial direction) (Iwasaki: paragraph [0009]) for optimal/desired plasma processing. Thus limitation “the plasma generator is configured to generate plasma such that a plasma density over the substrate non-placing surface (i.e. edge region OR center region) is higher than a plasma density over the plurality of the substrate placing surfaces” and “wherein an opening area per unit area of the plurality of the radiation holes is greater over the center region or the edge region of the substrate mounting plate then over the middle region of the substrate mounting plate such that the opening area per unit area of the plurality of the radiation holes is greater over the substrate non-placing surface than over the plurality of the substrate placing surfaces” would be met. 
Examiner notes that limitation “wherein an opening area per unit area of the plurality of the radiation holes is greater over the center region or the edge region of the substrate mounting plate then over the middle region of the substrate mounting plate such that the opening area per unit area of the plurality of the radiation holes is greater over the substrate non-placing surface than over the plurality of the substrate placing surfaces” does not require that “each of the center region and the edge region” have an opening area per unit area of the plurality of the radiation holes is greater than that of the middle region. Additionally, limitation “wherein the middle region includes the plurality of substrate placing surfaces and the center region or the edge region includes the substrate non-placing surface,” requires the center region OR the edge region to include the substrate non-placing surface.
Regarding limitation “process gas” and “cleaning gas,” though taught by prior art Ogawa, these limitations are intended use/functional limitations and since Ogawa in view of Iwasaki and Voronin teaches all of the structural limitations of the claim the apparatus of the same is considered capable of meeting the functional/intended use limitations. Furthermore, the courts have ruled that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 2, Ogawa in view of Iwasaki and Voronin teaches all of the limitations of claim 1 as applied above, and Ogawa further teaches wherein the substrate mounting plate (13, Fig. 1 and 2) is made of a heat transmissive material (i.e. quartz) that transmits heat (paragraph [0064] teaches “quartz” and paragraph [0027] teaches that the substrate W is heated by heating the substrate mounting plate 13 using the heater 17, thus the material of the substrate mounting plate 13 is considered heat transmissive.). Examiner notes that taught material of quartz is the same material disclosed in instant application paragraph [0028].
Regarding claim 3, Ogawa in view of Iwasaki and Voronin teaches all of the limitations of claim 1 and 2 as applied above , and Ogawa further teaches wherein the substrate mounting plate (13, Fig. 1 and 2) comprises quartz (i.e. same heat transmissive material disclosed in the instant invention paragraph [0028]) and that each of the plurality of substrate placing surfaces is a recess 14 formed in the substrate mounting plate 13 (paragraph [0025]);  thus claim 3 limitation “wherein each of the plurality of the substrate placing surfaces is made of the heat transmissive material” would be met.
Regarding claim 4, 5, 7, 11, Ogawa in view of Iwasaki and Voronin teaches all of the limitations of claim 1 - 3 as applied above including a plasma generator (Ogawa: comprising 3C, Fig. 1) configured to generate the plasma such that a plasma density over the center region, middle region and edge regions of the substrate mounting table (viz. process chamber) is controlled for obtaining optimal plasma processing (as explained above in claim 1 rejection), and Ogawa further teaches wherein the process chamber (1, Fig. 1) comprises: a center region (i.e. a volume of the process chamber corresponding to the center region of substrate mounting plate 13, see annotated Fig. 2 of Ogawa above in claim 1 rejection) located closer to a center of the process chamber than the plurality of the substrate placing surfaces (14, Fig. 2)are located; a middle region (i.e. a volume of the process chamber corresponding to the middle region of the substrate mounting plate 13, see annotated Fig. 2 of Ogawa above in claim 1 rejection) located in an outer periphery of the center regi0n of the process chamber, and comprising the plurality of the substrate placing surfaces (14, Fig. 2); and an edge region (i.e. a volume of the process chamber corresponding to the edge region of the substrate mounting plate 13) extending from outer boundaries of the plurality of the substrate placing surfaces (14, Fig. 1) to an edge of the substrate mounting plate (12, Fig. 1). See annotated Fig. 2 of Ogawa in claim 1 rejection. 
Regarding claim 6, Ogawa in view of Iwasaki and Voronin teaches all of the limitations of claim 1 as applied above and Ogawa further teaches a gate valve provided at the process chamber (1, Fig. 1), wherein the plasma generator (comprising 3A-3C, Fig. 2) is provided adjacent (i.e. near) the gate valve (comprising conveying port 19, Fig. 2, paragraph [0025]).
Regarding claim 12, Ogawa in view of Iwasaki and Voronin teaches all of the limitations of claim 1 and 11as applied above, and Ogawa further teaches wherein the substrate mounting plate (13, Fig. 1 and 2) is made of a heat transmissive material (i.e. quartz) that transmits heat (paragraph [0064] teaches “quartz” and paragraph [0027] teaches that the substrate W is heated by heating the substrate mounting plate 13 using the heater 17, thus the material of the substrate mounting plate 13 is considered heat transmissive.). Examiner notes that taught material of quartz is the same material disclosed in instant application paragraph [0028].
Regarding claim 13, Ogawa in view of Iwasaki and Voronin teaches all of the limitations of claim 1 and 11 as applied above , and Ogawa further teaches wherein the substrate mounting plate (13, Fig. 1 and 2) comprises quartz (i.e. same heat transmissive material disclosed in the instant invention paragraph [0028]) and that each of the plurality of substrate placing surfaces is a recess 14 formed in the substrate mounting plate 13 (paragraph [0025]);  thus claim 3 limitation “wherein each of the plurality of the substrate placing surfaces is made of the heat transmissive material” would be met. 
Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive due to new rejections as necessitated by Applicant’s amendments as further explained hereunder.
Applicant argues (remarks page 10) regarding independent claim 1 that none of the cited references (Ogawa, Iwasaki, and Voronin) teaches amended feature "wherein one or more of the radiation holes are disposed directly over the center region" nor can the effects of facilitating the cleaning of the center region be achieved by the configurations of the cited references.
Examiner responds that independent claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Ogawa in view of Iwasaki and Voronin, wherein interpretation of Ogawa prior art regarding the center region has been changed. Examiner notes that the claims do not explicitly define the center region shape. See annotated Fig. 2 of Ogawa for teachings/intepretations of center region and a radiation hole disposed directly over the center region, as explained in detail in claim 1 rejection above. Additionally, regarding applicant’s arguments “nor can the… effects {of facilitating cleaning of the center region} be achieved by the configurations of the cited references,” examiner notes that this is not commensurate with the claims.
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 2-7, 11-13, are also rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        /RAM N KACKAR/Primary Examiner, Art Unit 1716